The opinion of the court was delivered by
Coulter, J.
This is a claim filed by the Commissioners of the Northern Liberties under the Act of 1840, for paving, &c. That Act seems fully to cover and protect the case of the commissioners. It is of no consequence that the claim existed before the passage of the act. The claim was undoubtedly good. The Act of 1840 only facilitated and enlarged the remedy; it did not create the right. The owner or reputed owner is named in the claim filed, the property sufficiently described, so as to identify it to a reasonable intendment. The writ of scire facias issued on the claim is served as the law directs. The assessment or charge for paving was not a tax, either technically speaking, nor according to the purview of the Acts of Assembly on the subject. A tax is generally understood to mean the imposition of a duty or impost for the support of government. In that sense it is understood all the - world over, as contradistinguished from a mere municipal or corporate charge for the improvement of property, within the corporation or municipal bounds. This view of the case is fully sustained by the case of Sharp v. Speir, 4 Hill 82, per Bronson, J.;and in 11 Johns. Rep. 77; and particularly in Bleecker v. Ballou, 3 Wend. 363. And this carries away the main argument of the plaintiff in error.
Nothing is more reasonable and fair than that the owners of ■ property should be compelled, with their fellow-corporators, to pay for improvements in the streets, paving, &c., which is for the benefit of all, and not lie by and evade the payment of assessments for that purpose, and yet enjoy the full benefit of the improvements. We think the judgment of the court below was right.
Judgment affirmed.